 1                                                             The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                                NO. 2:16-MC-00171-RSL
11
                               Plaintiff,                          (2:08-CR-0198-5)
12
             vs.                                              Order Terminating
13                                                            Garnishment Proceeding
     KIMBERLY R. JONES,
14
              Defendant/Judgment Debtor,
15
           and
16
     WAL-MART ASSOCIATES, INC.,
17
                               Garnishee.
18
19          This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24          IT IS ORDERED that the garnishment is terminated and that Wal-Mart

25   Associates, Inc. is relieved of further responsibility pursuant to this
26
     garnishment.
27
     //
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                         UNITED STATES ATTORNEY’S OFFICE
                                                                                       700 STEWART STREET, SUITE 5220
     (USA v. Kimberly R. Jones and Wal-Mart Associates, Inc., USDC#: 2:16-MC-00171-           SEATTLE, WA 98101
     RSL/2:08-CR-0198-5) - 1                                                                  PHONE: 206-553-7970
 1
 2
            Dated this 11th day of December, 2018.
 3
 4                                     A
                                       JUDGE ROBERT S. LASNIK
 5                                     UNITED STATES DISTRICT COURT JUDGE
 6
 7   Presented by:

 8   s/ Kyle A. Forsyth
 9   KYLE A. FORSYTH, WSBA # 34609
     Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                         UNITED STATES ATTORNEY’S OFFICE
                                                                                       700 STEWART STREET, SUITE 5220
     (USA v. Kimberly R. Jones and Wal-Mart Associates, Inc., USDC#: 2:16-MC-00171-           SEATTLE, WA 98101
     RSL/2:08-CR-0198-5) - 2                                                                  PHONE: 206-553-7970
